In an action brought by the vendors against the vendee for specific performance of an alleged contract for the sale of real property, judgment in favor of the plaintiffs reversed on the law, with costs, and the complaint dismissed, with costs.. The contract is unenforeible for the reasons (1) that the offer made by the real estate broker was beyond the scope of his authority, his agency being limited to the transmittal of the defendant’s offer, and the plaintiffs had notice of such limitation by the legend on the check; (2) assuming that Cramer, the broker, was authorized to make the offer sued upon, the offer was never accepted according to its terms, thus leaving material elements upon which the minds of the parties never met. (Ansorge v. Kane, 244 N. Y. 395.) Lazansky, P. J., Hagarty, Carswell and Close, J J., concur; Adel, J., dissents and votes to affirm.